UNITED STATES DISTRICT COURT

IVHDD]`_.E DISTRICT OF LOUISIANA

REGINA COUR'I`NEY

CIVIL ACTION
VERSUS

N(). 16-872-JWD-RLB
PIGGLY WIGGL.Y, ET AL. OPINION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated Septernber 26, 2018, to Which no opposition
Was Hled;

IT IS ORDERED that plaintifi°s complaint be dismissed without prejudice

Judgment shall be entered accordingly

Signed in Baton Rouge, Louisiana, on October ll 2018.

/A/\V

JU GE I-IN W. deGRAVELLES
D STATES DISTR_ICT COURT
IV[]I)DLE DISTRICT OF LOUISIANA

 

